                           Case 18-24659-AJC          Doc 32      Filed 04/16/19       Page 1 of 2




           ORDERED in the Southern District of Florida on April 15, 2019.




                                                                        A. Jay Cristol, Judge
                                                                        United States Bankruptcy Court
_____________________________________________________________________________
                                 IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE SOUTHERN DISTRICT OF FLORIDA


          In re:                                                    )
                                                                    )        Chapter 15
          NORTH POINTE HOLDINGS (BVI)                               )
          LTD. (in Liquidation), et al.,                            )        Case No. 18-24659-AJC
                                                                    )
                    Debtors in a Foreign Proceeding.                )        Jointly Administered
                                                                    )

                   ORDER GRANTING MOTION FOR EXTENTION OF TIME TO FILE NOTICES OF
                                            REMOVAL
                    This matter came before the Court for hearing on April 11, 2019, at 11:00 a.m. upon the Motion

          for Extension of Time to File Notice of Removal (the “Motion”) [Doc. No. 28] after the Court granted the

          Application Shortening Time for Hearing on Motion for Extension of Time to File Notices of Removal (the

          “Application”) [Doc. No. 30], and the Court finding that the Court has jurisdiction over this matter under

          28 U.S.C. § 1334; and the Court having found that venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409;

          and the Court having found that this matter is a core proceeding pursuant to 28 U.S.C. § 157(b); and the

          Court having found that the form and manner of the Motion is good, sufficient, and appropriate under the

          circumstances; and the Court having found that no other or further notice is necessary; and the Court having
                Case 18-24659-AJC            Doc 32      Filed 04/16/19      Page 2 of 2



found that the legal bases set forth in the Motion establish grounds for the relief granted herein; and after

due deliberation, it is HEREBY ORDERED:


        1.      The Motion is GRANTED.

        2.      The time provided by Bankruptcy rule 9027 within which Foreign Representatives must

file notices of removal is extended through and including July 13, 2019.

        3.      This Order is without prejudice to the Foreign Representatives’ right to seek further

extensions of time within which to file notices of removal.

        4.      This Court shall retain jurisdiction with respect to any matters, claims, rights, or disputes

arising from or related to the implementation of this Order.

                                                        ###




Submitted by:

William S. Sugden
ALSTON & BIRD LLP
1201 West Peachtree Street, NW
Atlanta, Georgia 30309
(404) 881-7000 (telephone)
Will.Sugden@alston.com

Counsel to the Foreign Representatives

William S. Sugden, Esq., shall serve a copy of this signed Order to all interested parties immediately upon
receipt of this Order and shall file a certificate of service with the Clerk of the Court.
